 


109 HR 5124 IH: Fuel Blend Reduction Act of 2006
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5124 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2006 
Mr. Ryan of Wisconsin (for himself and Mr. Green of Wisconsin) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Clean Air Act to provide for a Federal Fuels List, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Fuel Blend Reduction Act of 2006. 
2.List of fuels 
(a)List of fuelsSection 211(c)(4)(C) of the Clean Air Act (42 U.S.C. 7545(c)(4)(C)) (as amended by the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 1106)) is amended by striking the second clause (v) and inserting the following: 
 
(vi) 
(I)The Administrator shall have no authority, when considering a State implementation plan or a State implementation plan revision, to approve under this paragraph any fuel included in such plan or revision if the effect of such approval would be to increase the total number of fuels approved under this paragraph as of September 1, 2004 in all State implementation plans. 
(II)The Administrator, in consultation with the Secretary of Energy, shall determine the total number of fuels approved under this paragraph as of September 1, 2004, in all State implementation plans and shall publish a list of such fuels, including the states and Petroleum Administration for Defense District in which they are used, in the Federal Register no later than 90 days after enactment. 
(III)The Administrator shall remove a fuel from the list published under subclause (II) if a fuel ceases to be included in a State implementation plan or if a fuel in a State implementation plan is identical to a Federal fuel formulation implemented by the Administrator and shall reduce the total number of fuels authorized under the list published under subclause (II) appropriately. 
(IV)Subclause (I) shall not limit the Administrator's authority to approve a control or prohibition respecting any new fuel under this paragraph in a State's implementation plan or a revision to that State's implementation plan after the date of enactment of the Fuel Blend Reduction Act of 2006 if such new fuel completely replaces a fuel on the list published under subclause (II). 
(V)The Administrator shall have no authority under this paragraph, when considering any particular State's implementation plan or a revision to that State's implementation plan, to approve any fuel unless that fuel was, as of the date of such consideration, approved in at least one State implementation plan in the applicable Petroleum Administrator for Defense District. However, the Administrator may approve as part of a State implementation plan or State implementation plan revision a fuel with a summertime Reid Vapor Pressure of 7.0 psi. In no event shall such approval by the Administrator cause an increase in the total number of fuels on the list published under subclause (II) as of the date of consideration. 
(VI)Nothing in this clause shall be construed to have any effect regarding any available authority of States to require the use of any fuel additive registered in accordance with subsection (b), including any fuel additive registered in accordance with subsection (b) after the enactment of this subclause. 
(vii) 
(I)The provisions of clause (vi), including the limitations of the authority of the Administrator and the cap on the total number of fuels permitted, shall remain in effect until the harmonization of fuels under subclause (V) of this clause is accomplished. Once such harmonization has been accomplished, clause (v) shall cease to have any force and effect, and the limitations of the authority of the Administrator under subclause (IV) of this clause shall apply. 
(II)The Administrator, in coordination with the Secretary of Energy (hereinafter in this clause referred to as the Secretary), shall identify and publish in the Federal Register, within 12 months after the enactment of this subclause and after notice and opportunity for public comment, a list of 5 gasolines and diesel fuels to be used in States that have not received a waiver under section 209(b) of this Act. The list shall be referred to as the Federal Fuels List and shall include one Federal on-road diesel fuel (which shall grandfather the sulfur phase down in the Administrator's ultra low sulfur diesel fuel regulations in effect as of the date of enactment of the Fuel Blend Reduction Act of 2006 and shall permit the implementation of one alternative diesel fuel, approved under this subparagraph before enactment of this subclause for a State that has not received a section 209(b) waiver, only in the State in which it was approved prior to enactment of the Fuel Blend Reduction Act of 2006), one conventional gasoline for ozone attainment areas, one reformulated gasoline (RFG) meeting the requirements of subsection (k), and 2 additional gasolines with Reid vapor pressure (RVP) controls for use in ozone attainment areas of varying degrees of severity. None of the fuels identified under this subclause shall control fuel sulfur or toxics levels beyond levels required by regulations of the Administrator. 
(III)Gasolines and diesel fuels shall be included on the Federal Fuels List based on the Administrator's analysis of their ability to reduce ozone emissions to assist States in attaining established ozone standards under this Act, and on an analysis by the Secretary that the adoption of the Federal Fuels List will not result in a reduction in supply or in producibility, including that caused by a reduction in domestic refining capacity as a result of the adoption of the Federal Fuels List. In the event the Secretary concludes that adopt of the Federal Fuels List will result in a reduction in supply or in producibility, the Administrator and the Secretary shall report that conclusion to Congress, and suspend implementation of this clause. The Administrator and the Secretary shall conduct the study required under section 1541(c) of the Energy Policy Act of 2005 on the timetable required in that section to provide Congress with legislative recommendations for modifications to the proposed Federal Fuels List only if the Secretary concludes that adoption of the Federal Fuels List will result in a reduction in supply or in producibility. 
(IV)Upon publication of the Federal Fuels List, the Administrator shall have no authority, when considering a State implementation plan or State implementation plan revision, to approve under this subparagraph any fuel included in such plan or plan revision if the proposed fuel is not one of the fuels on the Federal Fuels List; or to approve a State's plan or plan revision to move from one fuel on the Federal Fuels List to another unless, after consultation with the Secretary, the Administrator publishes in the Federal Register, after notice and opportunity for public comment, a finding that, in the Administrator's judgment, such plan or plan revision to adopt a different fuel on the Federal Fuels List will not cause fuel supply or distribution disruptions in the affected area or contiguous areas. The Administrator's finding shall include an assessment of reasonably foreseeable supply or distribution emergencies that could occur in the affected area or contiguous area and how adoption of the particular fuel revisions would effect alternative supply options during reasonably foreseeable supply or distribution emergencies. 
(V)The Administrator, in consultation with the Secretary, shall develop a plan to harmonize the currently approved fuels in State implementation plans with the fuels included on the Federal Fuels List and shall promulgate implementing regulations for this plan not later than 18 months after enactment of this subclause. This harmonization shall be fully implemented by the States by December 31, 2008.. 
(b)Boutique fuelsSection 1541 of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 1106) is amended by striking subsection (c) and inserting the following: 
 
(c)Study and report to congress on boutique fuels 
(1)Joint studyThe Administrator of the Environmental Protection Agency and the Secretary of Energy shall undertake a study of the effects on air quality, on the number of fuel blends, on fuel availability, on fuel fungibility, and on fuel costs of the State plan provisions adopted pursuant to section 211(c)(4)(C) of the Clean Air Act (42 U.S.C. 7545(c)(4)(C)). 
(2)Focus of studyThe primary focus of the study required under paragraph (1) shall be to determine how to develop a Federal fuels system that maximizes motor fuel fungibility and supply, preserves air quality standards, and reduces motor fuel price volatility that results from the proliferation of boutique fuels, and to recommend to Congress such legislative changes as are necessary to implement such a system. The study should include the impacts on overall energy supply, distribution, and use as a result of the legislative changes recommended. The study should include an analysis of the impact on ozone emissions and supply of a mandatory reduction in the number of fuel blends to 5, including one on-road Federal diesel fuel (which shall grandfather the sulfur phase down in the Administrator's ultra low sulfur diesel fuel regulations and shall permit the implementation of, one alternative diesel fuel, blend approved by the Administrator under section 211(c)(4) of the Clean Air Act before enactment of the Fuel Blend Reduction Act of 2006 for a State that has not received a waiver under section 209(b) of the Clean Air Act, only in the State in which it was approved prior to enactment of the Fuel Blend Reduction Act of 2006), one conventional gasoline for ozone attainment areas, one reformulated gasoline (RFG) meeting the requirements of subsection (k) of section 211 of the Clean Air Act, and 2 additional gasolines blends with Reid vapor pressure (RVP) controls for use in ozone attainment areas of varying degrees of severity. 
(3)Conduct of studyIn carrying out their joint duties under this section, the Administrator and the Secretary shall use sound science and objective science practices, shall consider the best available science, shall use data collected by accepted means and shall consider and include a description of the weight of the scientific evidence. The Administrator and the Secretary shall coordinate the study required by this section with other studies required by other applicable provisions of law and shall endeavor to avoid duplication of effort with regard to such studies. 
(4)Responsibility of AdministratorIn carrying out the study required by this section, the Administrator shall coordinate obtaining comments from affected parties interested in the air quality impact assessment portion of the study. The Administrator shall use sound and objective science practices, shall consider the best available science, and shall consider and include a description of the weight of the scientific evidence. 
(5)Responsibility of SecretaryIn carrying out the study required by this section, the Secretary shall coordinate obtaining comments from affected parties interested in the fuel availability, number of fuel blends, fuel fungibility and fuel costs portion of the study. 
(6)Report to CongressThe Administrator and the Secretary jointly shall submit the results of the study required by this section in a report to the Congress not later than 12 months after the date of the enactment of the Fuel Blend Reduction Act of 2006 together with any recommended regulatory and legislative changes. Such report shall be submitted to the Committee on Energy and Commerce of the United States House of Representatives and the Committee on Environment and Public Works of the United States Senate. 
(7)Authorization of appropriationsThere is authorized to be appropriated jointly to the Administrator and the Secretary $500,000 for the completion of the study required under this subsection.. 
 
